DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 1/26/2022 has been entered. Claims 1-15 remain for 
examination. 

Allowable Subject Matter
Claims 1-15 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  the amendments and arguments filed on 1/26/2022 are considered persuasive. Accordingly, the prior art fails to disclose:
i. an electronic device as recited in claim 1 comprising: 
a first plate comprising a first peripheral portion having a first length and extending in a first direction, a second peripheral portion having a second length that is longer than the first length and extending in a second direction that is substantially perpendicular to the first direction, a third peripheral portion having the first length and extending in parallel to the first peripheral portion, and a fourth peripheral portion having the second length and extending in parallel to the second peripheral portion; 
a second plate facing an opposite side of the first plate; 
a housing comprising a side member comprising a first conductive portion having a third length that is shorter than the first length, extending along the first peripheral portion, and 
a touch screen display visually exposed through the first plate; and 
at least one wireless communication circuit electrically connected to a first point in the first conductive portion, a second point in the second conductive portion, a third point in the third conductive portion, which is adjacent to the third nonconductive portion, or a fourth point in the fourth conductive portion, which is adjacent to the second nonconductive portion, 
wherein the at least one wireless communication circuit is configured to: 

transmit a third uplink signal through the first point or the second point and a fourth uplink signal, which has a frequency that is higher than the frequency of the third uplink signal, through the third point or the fourth point, to support uplink carrier aggregation; 
[[and]] transmit a fifth signal through the first point and the second point and a sixth signal, which has a frequency that is higher than the frequency of the fifth signal, through the third point and the fourth point, to support transmission diversity[[.]], 3DOCKET No. SAMS07-86019 APPLICATION No. 16/767,711 PATENT 
transmit the fifth signal having a first phase and a second phase through the first point and the second point, to support beam forming; and 
determine a beam forming direction for at least one of the first conductive portion or the second conductive portion, by controlling a relative phase offset between the first phase and the second phase.

ii. an electronic device as recited in claim 9 comprising: 
a housing comprising a side member defining sides of the electronic device; 
a touchscreen display, at least a portion of which is housed in the housing, to be visually exposed to the outside; 
a first conductive portion defined by a first portion of the side member; 
a second conductive portion defined by a second portion of the side member; 
a third conductive portion defined by a third portion of the side member; 
a fourth conductive portion defined by a fourth portion of the side member; and 

transmit a secondary component carrier signal through the first conductive portion or the second conductive portion, to support uplink carrier aggregation[[.]], 
transmit a signal having a first phase and a second phase through the first point and the second point, to support beam forming; and 7DOCKET No. SAMS07-86019 APPLICATION No. 16/767,711 PATENT 
determine a beam forming direction for at least one of the first conductive portion or the second conductive portion, by controlling a relative phase offset between the first phase and the second phase.  

iii. an electronic device as recited in claim 11 comprising: 
a housing comprising a side member defining sides of the electronic device; 
a touchscreen display, at least a portion of which is housed in the housing, to be visually exposed to the outside; 
a first conductive portion defined by a first portion of the side member; 

at least one wireless communication circuit electrically connected to a first point in the first portion and a second point in the second portion, wherein the at least one wireless communication circuit is configured to: generate a first signal having a first phase of a primary component carrier and a second signal having a second phase of the primary component carrier; transmit the first signal through the first conductive portion; [[and]] 
transmit the second signal through the second conductive portion, to support transmission diversity[[.]], 
transmit the first signal having the first phase and the second signal having the second phase through the first point and the second point, to support beam forming; and 
determine a beam forming direction for at least one of the first conductive portion or the second conductive portion, by controlling a relative phase offset between the first phase and the second phase.

	iv. an electronic device as recited in claim 14 comprising: 
a first plate comprising a first peripheral portion having a first length and extending in a first direction, a second peripheral portion having a second length that is longer than the first length and extending in a second direction that is substantially perpendicular to the first direction, a third peripheral portion having the first length and extending in parallel to the first peripheral portion, and a fourth peripheral portion having the second length and extending in parallel to the second peripheral portion; 
a second plate facing an opposite side of the first plate; 
a housing comprising a side member comprising a first conductive portion extending along the second peripheral portion, the first peripheral portion, and the fourth peripheral portion, and comprising a first end and a second end, a second conductive portion extending along the second peripheral portion, the third peripheral portion, the fourth peripheral portion, and comprising a first end and a second end, a third conductive portion extending from a portion that is adjacent to the first end of the first conductive portion to a portion that is adjacent to the first end of the second conductive portion along the second peripheral portion, a fourth conductive portion extending from a portion that is adjacent to the second end of the first conductive portion to a portion that is adjacent to the second end of the second conductive portion along the fourth peripheral portion, a first nonconductive portion between the first end of the first conductive portion and the third conductive portion, a second nonconductive portion between the second end of the first conductive portion and the fourth conductive portion, a third nonconductive portion between the first end of the second conductive portion and the third conductive portion, and a fourth nonconductive portion between the second end of the second conductive portion and the fourth conductive portion, the side member surrounding a space between the first plate and the second plate; 11DOCKET No. SAMS07-86019 APPLICATION No. 16/767,711 PATENT 
a touch screen display visually exposed through the first plate; and 
at least one wireless communication circuit electrically connected to a first point in the first conductive portion, a second point in the second conductive portion, a third point in the second conductive portion, and a fourth point in the first conductive portion, wherein the first point and the fourth point are adjacent to the first peripheral portion and the second point and the third point are adjacent to the third peripheral portion, wherein a first distance from the first point to the first end of the first conductive portion is larger than a second distance from the fourth point to the first end of the first conductive portion, the first conductive portion is connected to a first ground, the first point is present adjacent to the second end of the first conductive portion with respect to the first ground, and the fourth point is present adjacent to the first end of the first conductive portion with respect to the first ground, wherein a third distance from the second point to the first end of the second conductive portion is shorter than a fourth distance from the third point to the first end of the second conductive portion, the second conductive portion is connected to a second ground, the second point is present adjacent to the first end of the second conductive portion with respect to the second ground, and the third point is present adjacent to the second end of the second conductive portion with respect to the second ground, and wherein the at least one wireless communication circuit is configured to: 
receive a first downlink signal through the first point or the second point and a second downlink signal, which has a frequency that is higher than the frequency of the first downlink signal, through the third point or the fourth point to support downlink carrier aggregation; 12DOCKET No. SAMS07-86019 APPLICATION No. 16/767,711 PATENT 
transmit a third uplink signal through the first point or the second point and a fourth uplink signal, which has a frequency that is higher than the frequency of the third uplink signal, through the third point or the fourth point to support uplink carrier aggregation; 
[[and]] transmit a fifth signal through the first point and the second point and a sixth signal, which has a frequency that is higher than the frequency of the fifth signal, through the third point and the fourth point to support transmission diversity[[.]], 
transmit the fifth signal having a first phase and a second phase through the first point and the second point, to support beam forming; and 
determine a beam forming direction for at least one of the first conductive portion or the second conductive portion, by controlling a relative phase offset between the first phase and the second phase.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIEN M LE/Primary Examiner, Art Unit 2887